Spoitoed, J.,
with whom concurred Lea, J. I concur in the judgment, but I do not think the Article 3510 of the Oode was intended to introduce a mode of emancipating slaves, or of changing their status. Its cautious phraseology shows that such a result was not contemplated. “If a master suffer a slave to enjoy his liberty lor ten years, during his residence in the State, or for twenty years while out of it, he shall lose all right of action to recover possession of the slave, unless the slave be a runaway or fugitive.” The Article treats of the slave as being still a slave after the ten years’ enjoyment of his freedom. But it prohibits the master from restraining him. The public has an overruling interest in the question of his status; and the laws by which the manumission of slaves has always been so sedulously guarded from abuse are all in vain if the State can be compelled to recognize as unconditionally free, with liberty to remain in the State, and without regard to age, character, or other legal qualifications, all such slaves as their masters may choose to turn loose for the space of ten years.
I adhere to the doctrine of the cases of Meillun v. Coupey, 8 N. S., 128, and Ned Baker v. Tabor, 7 An., 556.
Even'if the plaintiffs never were emancipated, as, after enjoying their freedom for thirty years, possibly it might be presumed they were, still I think the Article 3510 of the Oode may so far avail them as to enable them to invoke the protection of the courts against a manifest usurpation by the defendants. 0. O., 177.